PCIJ_AB_73_Borchgrave_BEL_ESP_1938-04-30_ORD_01_DI_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE A/B

 

ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 73

AFFAIRE BORCHGRAVE

(DÉSISTEMENT)

 

 

ORDONNANCE DU 30 AVRIL 1938

1938

ORDER OF APRIL 30th, 1938

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

 

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

 

FASCICULE No. 73

THE BORCHGRAVE CASE

(DISCONTINUANCE)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
PERMANENT COURT OF INTERNATIONAL JUSTICE

ORDER MADE ON APRIL 30th, 1938. 1938.
. April 3oth.
—_— General List :
No. 72.

JUDICIAL YEAR 1938.

THE BORCHGRAVE CASE

(DISCONTINUANCE)

Present: M. GUERRERO, President; Sir CEcIL Hurst, Vice-
President ; Count RostTworowski, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,
Jhr. van Eysineca, MM. CHENG, HUDSON, DE VISSCHER,
Judges.

The Permanent Court of International Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 68 of the Rules of Court,

Makes the following Order :

Having regard to the Special Agreement signed on Febru-
ary 20th, 1937, between the Belgian Government and the Spanish
Government, filed with the Registry of the Court on March 5th,
1937, under which these Governments, a controversy having
arisen between them dad propos the death of Baron Jacques de
Borchgrave, and they having reached agreement to submit the
dispute to the decision of the Court, requested the Court to
say whether, having regard to the circumstances of fact and
of law concerning the case, the responsibility of the Spanish
Government is involved ;

4
A./B. 73.—THE BORCHGRAVE CASE 5

Having regard to the preliminary objections lodged on June 2gth,
1937, by the Spanish Government ;

Having regard to the judgment rendered on November 6th,
1937, upon these objections, and to the order made on the
same date whereby the Court fixed the time-limits for the filing
of the Spanish Counter-Memorial, the Belgian Reply and the
Spanish Rejoinder on the merits ;

Having regard to the order made on December 21st, 1937,
whereby the President of the Court extended the time-limit
for the filing of the Counter-Memorial until January 4th, 1938 ;

Having regard to the letters filed in the Registry on Janu-
ary 4th, 1938, whereby the Agents of the two Parties requested
the Registrar to ‘inform the Court that the Belgian and Spanish
Governments have agreed to discontinue proceedings in the
Borchgrave case” ;

Whereas, under Article 68 of the Rules, if the parties inform
the Court in writing that they are not going on with the pro-
ceedings, it is for the Court to make an order officially record-
ing the discontinuance of the proceedings and prescribing the
removal of the case from the list ;

Whereas the President, awaiting the moment when the Court
was sitting and was able to take the requisite formal action
upon the communications of the Agents of the Belgian and
Spanish Governments, suspended the written proceedings in the
case by an order made on January 4th, 1938;

THE CouURT

places on record the discontinuance by the Belgian and Span-
ish Governments of the proceedings instituted by the Special
Agreement filed on March 5th, 1937;

and orders that the case shall be removed from the Court’s list.

Done at the Peace Palace, The Hague, this thirtieth day of
April, one thousand nine hundred and thirty-eight, in three
copies, of which one will be filed in the archives of the Court
and the others will be transmitted respectively to the Belgian
and Spanish Governments.

(Signed) J. G. GUERRERO,

President.

(Signed) J. JORSTAD,
Deputy-Registrar.
